Case: 12-50390       Document: 00512147132         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-50390
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAFAEL RAMIREZ-PEREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-3090-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Rafael Ramirez-Perez raises
arguments that he concedes are foreclosed by United States v. Gomez-Herrera,
523 F.3d 554, 562-63 (5th Cir. 2008), which rejected the argument that the
existence of fast track programs in some districts and not in others creates
unwarranted sentencing disparities within the meaning of 18 U.S.C.
§ 3553(a)(6). The Government’s motion for summary affirmance is GRANTED,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50390     Document: 00512147132     Page: 2   Date Filed: 02/19/2013

                                  No. 12-50390

its alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                        2